DAWKINS, District Judge.
Defendant, the Director General of Railroads, as agent operating the Texas & Pacific Railway Company, has excepted to the petition in this ease, alleging that it discloses no cause or right of action, because the order of the Interstate Commerce Commission, directing reparation in the proceedings before it, did not name the Director General “as agent in the operation of any particular carrier, and is therefore not such as may be sued upon under section 206(a) of the Transportation Act of 1920.”
However, it is a well-settled riile of interpretation that, in determining the effect of a judgment or decree, if its meaning is in any wise uncertain, resort may be had to the record upon which it is based. 34 C. J. 503, § 796, verbo “Pleading,” and authorities cited in footnotes. The order of the Commission in the proceedings before it in the present case specifically makes part thereof “its report in the above-entitled proceeding,” which report clearly discloses that its finding was against the Director General, as agent operating the Texas & Pacific Railway Company. Plaintiff attaches and makes part of its amended petition the proceedings before the Commission, and hence I think clearly states a cause of action as the ease now stands. The report or ruling of the Commission went thoroughly into the question of the rights of the several defendants before it, and found that the Texas & Pacific Railway Company was liable as in damages for the amount of the excess freight collected over the tariff which it had published, and under which the plaintiff in this ease had shipped its lumber. It absolved all of the other railway companies from any liability therefor.
For the reasons assigned, the exception of no cause or right of action is overruled.